ESCROW AGREEMENT

 



Escrow Agent: MARK E. RINEHART Escrowing Parties: JERRY HANSEN, an individual
residing in the State of Utah   TRACY JOHNSON, an individual residing in the
State of Utah   THE PI FOUNDATION, INC., a Utah nonprofit corporation   KLEANGAS
ENERGY TECHNOLOGIES, INC., a Delaware corporation   FIBER RECOVERY, INC., a
Wisconsin corporation



 

Effective Date: July 22, 2014

 

1. Establishment of Escrow. Subject to all terms of this Escrow Agreement and in

accordance with separate Escrow Instructions that will be given to Escrow Agent
by the

Escrowing Parties, Escrow Agent agrees to hold certain documents and other items
and to

perform his obligations in accordance with the terms and provisions of this
Escrow Agreement

and the Escrow Instructions. The Escrow Instructions are a part of this Escrow
Agreement.

References herein to this Escrow Agreement are references to both this Escrow
Agreement and

the Escrow Instructions. The documents, funds or other items from time to time
deposited with

Escrow Agent hereunder are referred to herein as the “Escrowed Items”.

 

2. Responsibility for Performance by Escrowing Parties. Escrow Agent shall not
be

responsible for any failure by any Escrowing Party to perform the Escrowing
Party’s obligations

in accordance with this Escrow Agreement, the Escrow Instructions, the Stock
Purchase

Agreement of even date herewith entered into by the Escrowing Parties (the
“Stock Purchase

Agreement”) or any “Transaction Document” contemplated in the Stock Purchase
Agreement, or

any related agreement.

 

3. Instructions to Escrow Agent. Escrow Agent shall be protected in acting upon
any

written instruction given him by the Escrowing Parties, not only as to due
execution and validity

and the effectiveness of any such instruction’s provisions, but also as to the
truth and accuracy of

any information therein contained. Where emailed or other electronic
instructions are permitted,

Escrow Agent may rely on the genuineness of messages purportedly coming from an
email

address previously used by a party or specified by the party for the giving of
notice without

further investigation. Should it be necessary for Escrow Agent to act upon any
instructions,

directions, documents or instruments issued or signed by or on behalf of any
corporation,

partnership, fiduciary or individual acting on behalf of any Escrowing Party, it
shall not be

necessary for Escrow Agent to inquire into such Escrowing Party’s authority.
Escrow Agent is

relieved of the necessity of satisfying himself as to the authority of the
persons executing this

Escrow Agreement or any Escrow Instructions in a representative capacity on
behalf of any of

the Escrowing Parties.

 

4. Escrow Agent’s Role as Legal Counsel. Escrow Agent and/or Escrow Agent’s

law firm is legal counsel to Jerry Hansen, Tracy Johnson and The PI Foundation.
Each of the

Escrowing Parties waives any conflict of interest that might be involved in that
relationship as it

 

 

 

1

 

may relate to the role of Escrow Agent hereunder. Escrow Agent shall be
compensated for his

services by deducting his fees, at his normal hourly rates, from any Escrowed
Items or funds

including earnest money, held by him. Each of the Escrowing Parties hereby
waives any conflict

of interest that might otherwise be involved in Escrow Agent’s role under this
Escrow

Agreement and Escrow Agent’s or his law firm’s past, present or future
representation of Jerry

Hansen, Tracy Johnson and The PI Foundation, and/or Escrow Agent’s past or
present

representation of Fiber Recovery, Inc., and each Escrowing Party agrees that
Escrow Agent and

his law firm shall be entitled to continue to represent Jerry Hansen, Tracy
Johnson and The PI

Foundation at all times in the future without any conflict of interest,
regardless of whether any

dispute arises under this Escrow Agreement or any matter contemplated in this
Escrow

Agreement.

 

5. Liability. Escrow Agent shall not be liable for anything which he may do or

refrain from doing in connection herewith, except for his own gross negligence,
bad faith or

willful misconduct.

 

6. Escrow Agent’s Legal Counsel. Escrow Agent may consult with, and obtain

advice from, legal counsel (which may include other attorneys in Escrow Agent’s
law firm at

their standard hourly rate) in the event of any question as to any of the
provisions hereof or his

duties hereunder, and he shall incur no liability and shall be fully protected
in acting in good

faith in accordance with the opinion and instructions of such counsel. The
Escrowing Parties

(other than the PI Foundation) shall share equally, and shall pay upon written
demand, the cost

and expense of any such consultation.

 

7. Limitation of Duties. Escrow Agent in his capacity as such shall have no
duties

except those which are expressly set forth herein and in the Escrow Instructions
signed by

Escrow Agent, and Escrow Agent shall not be bound by any other agreements of the
Escrowing

Parties (whether or not Escrow Agent has any knowledge thereof) nor shall any
additional duties

be implied. Escrow Agent shall not be deemed a fiduciary of any Escrowing Party.

Notwithstanding any other provision of this Escrow Agreement, in no event shall
Escrow Agent

be liable, directly or indirectly, for any (a) damages or expenses arising out
of the services

provided hereunder, or (b) special or consequential damages, even if Escrow
Agent has been

advised of the possibility of such damages. Except as specifically set forth in
Section 4 of this

Escrow Agreement, neither Escrow Agent nor his law firm is acting as legal
counsel to any

Escrowing Party.

 

8. Resignation or Termination of Escrow Agent. Escrow Agent shall have the right

to resign at any time by giving five days prior written notice of such
resignation to the Escrowing

Parties. The Escrowing Parties shall have the right to terminate the services of
Escrow Agent

hereunder at any time by giving joint, written notice (with such written notice
being signed by

each of the Escrowing Parties) of such termination to Escrow Agent, in each case
specifying the

effective date of such resignation or termination. Within five days after
receiving or delivering

the aforesaid notice, as the case may be, the Escrowing Parties will appoint a
successor escrow

agent to which Escrow Agent shall distribute the property then held hereunder in
accordance

with the terms hereof, less any fees and expenses that may be payable to Escrow
Agent. If a

successor escrow agent has not been appointed and accepted such appointment by
the end of

such five day period, Escrow Agent may interplead the Escrowed Items or
otherwise deliver or

2

 

apply to any court of competent jurisdiction for the appointment of a successor
escrow agent, and

the reasonable costs and expenses which are incurred in connection with any such
proceeding

shall be paid out of the Escrowed Items or by the Escrowing Parties, jointly and
severally.

Except as otherwise agreed in writing by the Escrowing Parties, the resignation
or termination of

Escrow Agent shall not cause or permit any Escrowed Items to be released from
this Escrow

Agreement unless interpleaded with the court or unless and until a successor
escrow agent has

been appointed in accordance with this Section 8. Upon interpleader or the
appointment of a

successor escrow agent and the delivery of all Escrowed Items held hereunder
(other than fees

and expenses payable to Escrow agent) to such successor escrow agent, Escrow
Agent shall be

released from any and all liabilities arising hereunder.

 

9. Discharge of Escrow Agent. Upon delivery of all of the Escrowed Items
pursuant

to the terms of Section 8 above or pursuant to the Escrow Instructions, Escrow
Agent shall

thereafter be discharged from any further obligations hereunder. Escrow Agent is
hereby

authorized, in any and all events, to comply with and obey any and all
judgments, orders and

decrees of any court of competent jurisdiction which may be filed, entered or
issued, and all final

arbitration awards and, if he shall so comply or obey, he shall not be liable to
any other person

by reason of such compliance or obedience.

 

10. Interpleading of Assets upon Dispute. In the event that (a) any dispute
shall arise

between the Escrowing Parties with respect to the disposition or disbursement of
any of the

Escrowed Items held hereunder, or (b) Escrow Agent shall be uncertain as to how
to proceed in a

situation not explicitly addressed by the terms of this Escrow Agreement whether
because of

conflicting demands by the Escrowing Parties hereto or otherwise, or (c) for any
other reason in

Escrow Agent’s sole discretion, Escrow Agent shall be entitled to interplead all
of the Escrowed

Items held hereunder to a court of competent jurisdiction, and thereafter Escrow
Agent shall be

fully relieved from any and all liability or obligation with respect to such
interpleaded assets or

compliance with the terms of this Escrow Agreement or any Escrow Instructions.
The Escrowing

Parties agree to pursue any redress or recourse in connection with such a
dispute, without making

Escrow Agent a party to the same, and agree to waive and hereby waive any
potential conflicts

of interest Escrow Agent may have with relation to Escrow Agent’s relationship
with any

Escrowing Party hereto, and, provided that Escrow Agent has interplead the
assets held

hereunder according to this Section 10, each of the Escrowing Parties hereby
specifically waives

any objection to Escrow Agent acting as legal counsel to Jerry Hansen, Tracy
Johnson or The PI

Foundation with relation to any dispute arising hereunder or to any matters
relating to the

Transaction Documents.

 

11. Agents of Escrow Agent. Escrow Agent shall have the right to perform any of
his

duties hereunder through agents, attorneys, custodians or nominees.

 

12. Garnishment of Escrowed Items. If any of the Escrowed Items shall be
attached,

garnished or levied upon by any court order, or the delivery thereof shall be
stayed or enjoined

by an order of a court, or any order, judgment or decree shall be made or
entered by any court

order affecting the property deposited under this Escrow Agreement, Escrow Agent
is hereby

expressly authorized, in his sole discretion, to obey and comply with all writs,
orders or decrees

so entered or issued, which he is advised by legal counsel of his own choosing
is binding upon

him, whether with or without jurisdiction, and in the event that Escrow Agent
obeys or complies

3

 

with any such writ, order or decree he shall not be liable to any of the
Escrowing Parties hereto

or to any other person, firm or corporation, by reason of such compliance
notwithstanding such

writ, order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

13. Indemnification. The Escrowing Parties agree, severally and jointly, to
indemnify

Escrow Agent for and to hold him harmless from and against any loss, liability
or reasonable

expense (including reasonable attorneys’ fees and expenses, including fees of
Escrow Agent’s

law firm) incurred by Escrow Agent arising out of or in connection with his
performance under

this Escrow Agreement. Escrow Agent shall have a lien or right of setoff on all
funds, monies or

other assets held hereunder to pay all of his fees and reimbursable expenses or
fees or any other

item payable to or for Escrow Agent as permitted under this Escrow Agreement.
The obligations

of the Escrowing Parties under this Section 13 shall survive the termination of
this Escrow

Agreement or the resignation or removal of Escrow Agent for any reason.

 

14. Escrow Costs. Escrow Agent shall be entitled to be paid fees for his
services

under this Escrow Agreement, and in addition to such fee to be reimbursed for
his reasonable

costs and expenses incurred in connection with maintaining the Escrowed Items
hereunder.

Escrow Agent shall be entitled and is hereby granted the right to set off and
deduct from the

Escrowed Items any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification

rights from such Escrowed Items, and Escrow Agent may include in any deduction
from the

Escrowed Items any bank imposed fee related to the wire-transfer of funds to
Escrow Agent’s

account. In the event that Escrow Agent is made a party to litigation with
respect to any Escrow

Item or this Escrow Agreement, or brings an action in interpleader or in the
event that the

conditions of the Escrow Instructions are not promptly fulfilled, or Escrow
Agent is required to

render any service not provided for in this Escrow Agreement, or there is any
assignment of the

interest of this escrow or any modification hereof, Escrow Agent shall be
entitled to reasonable

compensation for all such services and reimbursement for all fees, costs,
liability and expenses,

including reasonable attorneys’ fees.

 

15. Limitations on Rights to Escrowed Items. None of the Escrowing Parties shall

have any right, title or interest in or to, or possession of, the Escrowed Items
and therefore shall

not have the ability to pledge, convey, hypothecate or grant as security all or
any portion of the

Escrowed Items unless and until such Escrowed Items have been released pursuant
to applicable

provisions of this Escrow Agreement. Accordingly, Escrow Agent shall be in sole
possession of

the Escrowed Items and shall not act as custodian or agent of the Escrowing
Parties under this

Escrow Agreement for the purposes of perfecting a security interest therein, and
no creditor of

any of the Escrowing Parties shall have any right to have or to hold or
otherwise attach or seize

all or any portion of the Escrowed Items as collateral for any obligation and
shall not be able to

obtain a security interest in any of the Escrowed Items unless and until such
Escrowed Items

have been released pursuant to applicable provisions of this Escrow Agreement.

 

16. Notice. Any notice required or permitted to be given hereunder shall be made
in

the same manner as notices under the Stock Purchase Agreement. Notices to any
Escrowing

Party shall be delivered to the address of such party specified in the Stock
Purchase Agreement.

Notices to Escrow Agent shall be delivered to Mark E. Rinehart, Callister
Nebeker &

McCullough, 2180 S. 1300 East, Suite 600, Salt Lake City, Utah 84109.

 

4

 

17. Governing Law, Jurisdiction and Venue. This Escrow Agreement shall be

governed by and interpreted under the laws of the State of Utah. In the event
that any party

hereto commences a lawsuit or other proceeding relating to or arising from this
Escrow

Agreement, the parties hereto agree to the exclusive personal jurisdiction by
and exclusive venue

in the state and federal courts in the State of Utah and waive any objection to
such jurisdiction or

venue. The parties hereto consent to and agree to submit to the jurisdiction of
any of the courts

specified herein and agree to accept service of process to vest personal
jurisdiction over them in

any of these courts.

 

IN WITNESS WHEREOF, the Escrowing Parties have executed and delivered this

Agreement on the dates set forth below, to be effective as of the Effective
Date.

 

 

 

Date:             JERRY HANSEN, an individual residing in the State of Utah    
            Date:             TRACY JOHNSON, an individual residing in the State
of Utah               THE PI FOUNDATION, INC., a Utah nonprofit corporation    
    Date:   By:       Name:

Scott M. McCullough

    Title: Executive Director                       KLEANGAS ENERGY
TECHNOLOGIES, INC., a Delaware corporation         Date:   By:       Name:      
Title:  



 

 

5

 

 

FIBER RECOVERY, INC., a Wisconsin

corporation

 

 

 



Date:   By:       Name:       Title:  



 

 

 

 

Accepted and agreed to on the date set forth below, to be effective as of the
Effective Date.

 

 

 

 



Date:         MARK E. RINEHART, Escrow Agent

 



6

 

